                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JESUS HERNANDEZ-RODRIGUEZ,

            Movant,                            CRIMINAL ACTION NO.
                                               1:17-CR-0157-CAP

                                                CIVIL ACTION NO.
      v.                                        1:18-CV-4800-CAP

UNITED STATES OF AMERICA,

            Respondent.


                                   ORDER

      This action is before the court on the magistrate judge’s report and

recommendation (“R&R”) [Doc. No. 48], which recommends denial of the

movant’s motion to vacate filed pursuant to 28 U.S.C. § 2255 [Doc. No. 41].

The movant has filed objections thereto [Doc. No. 50].

I. Standard of Review

      In reviewing a magistrate judge’s R&R, the district court “shall make a

de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1). “Parties filing objections to a magistrate’s report and

recommendation must specifically identify those findings objected to.
Frivolous, conclusive, or general objections need not be considered by the

district court.” United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009)

(quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)) (internal

quotation marks omitted). The district judge must “give fresh consideration

to those issues to which specific objection has been made by a party.” Jeffrey

S. v. State Bd. of Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (citation

and internal quotation marks omitted). Absent objection, the district judge

“may accept, reject, or modify, in whole or in part, the findings and

recommendations made by the magistrate judge,” 28 U.S.C. § 636(b)(1), and

“need only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation,” Fed. R. Civ. P. 72, advisory committee

note, 1983 Addition, Subdivision (b).

II. Discussion

      A. Background

      The movant was indicted on one count of possessing with the intent to

distribute at least five kilograms of cocaine [Doc. No. 2]. The movant entered

a guilty plea on June 27, 2017, pursuant to a plea agreement. This court

sentenced the movant to 168 months’ imprisonment [Doc. No. 19].

      Through new counsel, the movant filed a timely notice of appeal [Doc.

No. 21] and a motion for new trial [Doc. No. 25] arguing that his prior counsel

                                         2
was ineffective in failing to (1) investigate the movant’s inability to read and

understand English and Spanish, which the movant contends resulted in an

inability to read the Miranda warnings or provide informed consent to search

his vehicle and warehouse; and (2) file a motion to suppress evidence

obtained as a result of a pretextual traffic stop and invalid consent. Pursuant

to Rule 33 of the Federal Rules of Criminal Procedure, this court considered

the motion for new trial despite the pendency of the appeal, and on November

8, 2017, the undersigned entered an order denying the motion for new trial,

finding that the claims of ineffective assistance of counsel were foreclosed by

the movant’s guilty plea [Doc. No. 27]. The movant then moved to voluntarily

dismiss his pending appeal. United States v. Rodriguez, No. 17-14869-AA

(11th Cir. Feb. 15, 2018).

      B. Section 2255 Motion

      The movant now collaterally challenges his conviction and sentence.

He raises three grounds for relief based on ineffective assistance of counsel,

and one ground for relief based on prosecutorial misconduct.

            1. Ineffective Assistance of Counsel Claims

                  a. Claims Raised in the Motion for New Trial

      As pointed out by the magistrate judge in the R&R, the first two claims

of ineffective assistance of counsel are the same as those raised by the

                                        3
movant in his motion for new trial. These claims were addressed by this

court in its order denying the motion for new trial [Doc. No. 27]. Thus, the

magistrate judge correctly found that the law of the case doctrine applies to

bar these claims from additional consideration by this court. See United

States v. Victores, 402 F. App’x 465, 466-67 (11th Cir. 2010) (quoting United

States v. Stinson, 97 F.3d 466, 469 (11th Cir. 1996)).

      In his objections, the movant argues that the law of the case doctrine

does not apply to the claims of ineffective assistance raised and adjudicated

in conjunction with the motion for new trial because this court has not yet

adjudicated the § 2255 motion to vacate. In support of his contention, the

movant cites Thomas v. United States, 572 F.3d 1300 (11th Cir. 2009). In

Thomas, the Eleventh Circuit reversed a district court’s application of the law

of the case doctrine where that court found that the claims raised on

collateral review were already decided “by necessary implication” on direct

appeal when the appellate court affirmed a defendant’s conviction and

sentence pursuant to Anders v. California, 386 U.S. 738 (1967). Id. at 1302.

      The movant’s objection is clearly meritless. Unlike the Thomas case,

this court has made a merits ruling on the ineffective assistance of counsel

claims that were specifically raised in the motion for new trial. Accordingly,




                                       4
the magistrate judge is correct that those claims are barred from re-litigation

in this § 2255 motion to vacate by the law of the case doctrine.

            b. New Ineffective Assistance of Counsel Claims

      In the motion to vacate, the movant argues, for the first time, that his

counsel was ineffective for failing to challenge his consent to search his

warehouse and to move to suppress the evidence seized as a result. The

magistrate judge found that these claims were waived through the entry of

the movant’s guilty plea.

      This court notes that the movant does not challenge the voluntariness

of his plea. Rather, he challenges his counsel’s failure to raise a challenge to

the consent the movant provided to search his warehouse and the failure to

move to suppress the evidence seized in that search. These are not claims he

can raise in this post-conviction motion. See Tollett v. Henderson, 411 U.S.

258, 267 (1973) (“When a criminal defendant has solemnly admitted in open

court that he is in fact guilty of the offense with which he is charged, he may

not thereafter raise independent claims relating to the deprivation of

constitutional rights that occurred prior to the entry of the guilty plea.”)

      Claims that trial counsel gave ineffective assistance regarding search

and seizure issues under the Fourth Amendment are among those challenges

waived by a knowing and voluntary guilty plea. United States v. Winslow,

                                        5
Case No. 8:07–cv–683–T– 23EAJ, 2007 WL 2302277 at *2 (M.D. Fla. Aug. 8,

2007); Lipscomb v. Sec'y, Dep't of Corr., Case No. 8:06–cv–58–T–17EAJ, 2008

WL 434881 at *3–4 (M.D. Fla. Feb. 14, 2008).

      In his objections, the movant, without citation to authority or the

record, asserts that his counsel’s failure to investigate his ability to read and

understand English and Spanish and failure to move to suppress evidence

seized as a result of invalid consent “directly affected his plea decision.”

Objections at 7 [Doc. No. 50]. The movant’s unsubstantiated claim that

counsel’s mistakes on a Fourth Amendment issue somehow rendered his

guilty plea unknowing are insufficient to overcome a record that reflects that

the plea was knowing and voluntary. See Fisher v. United States, Civil Action

No. 09–00815–KD–N, 2012 WL 6680315 at *6–9 (S.D. Ala. Dec. 3, 2012)

(where review of the plea colloquy reveals that the trial court completely

advised the defendant of the consequences of pleading guilty, his rights, the

nature of the charges, and the factual basis, the defendant will still be

deemed to have knowingly and voluntarily pled guilty, and thus to have

waived claims of pre-plea ineffective assistance of counsel with respect to a

suppression issue). Here, the plea colloquy demonstrates, without question,

the voluntary nature of the movant’s plea. The movant affirmed that he had

read the plea agreement in its entirety, understood the terms and conditions

                                        6
in the agreement and voluntarily agreed to them, and was fully satisfied with

his counsel’s representation. See generally Plea Tr. [Doc. No 34]. More

specifically, the movant stated under oath that: he understood the

constitutional rights he was waiving by pleading guilty; he understood the

charges to which he was entering his guilty plea and the consequences

thereof, including a potential maximum penalty of life imprisonment; he

agreed with the government’s description of the terms of the plea agreement;

his decision to plead guilty was not the product of threats, force, or promises

other than those contained in the agreement; he had sufficient time to

discuss the charges and his case with counsel, and he was satisfied with

counsel’s representation; he had conferred with counsel about how the

sentencing guidelines might apply in his case; he understood that the

guidelines were only advisory; he understood that it was not possible to

determine the exact guidelines for his case until after the PSR was

completed; and he understood that the court had authority to impose a

sentence more or less severe than the guidelines range. Plea Tr. at 5-9, 14,

16-21 [Doc. No. 34]. Therefore, even though the movant asserts in his

objections to the R&R that the alleged failures of his pre-plea counsel

regarding consent to search and the evidence obtained from the search

affected his plea decision, the record establishes that the plea was entered

                                       7
knowingly and voluntarily. Therefore, the magistrate judge correctly found

that the ineffective assistance claims pertaining to the consent and search of

the movant’s warehouse were waived through the entry of the plea, and the

movant’s objections on this issue are overruled.

      2. Prosecutorial Misconduct Claim

      In the R&R, the magistrate judge found that the movant’s claim of

prosecutorial misconduct is barred by the waiver of collateral attack rights

contained in the plea agreement. See Plea Agreement at ¶ 26 [Doc. No. 14-1].

The movant raised no objection to this portion of the R&R. An appeal waiver,

including a waiver of the right to collaterally challenge a sentence via § 2255,

must be enforced if it is made knowingly and voluntarily. Williams v. United

States, 396 F.3d 1340, 1342 (11th Cir. 2005); United States v. Bushert, 997

F.2d 1343, 1350-51 (11th Cir. 1993). The waiver is knowing and voluntary if

either: “(1) the district court specifically questioned the defendant concerning

the sentence appeal waiver . . . or (2) it is manifestly clear from the record

that the defendant otherwise understood the full significance of the waiver.”

Williams, 396 F.3d at 1341 (quotation marks omitted). As pointed out by the

magistrate judge, this court specifically ensured that the movant understood

the full significance of the waiver and that the movant knowingly and




                                        8
voluntarily agreed to the waiver. Plea Tr. at 12-14, 19-22 [Doc. No. 34].

Therefore, the movant’s prosecutorial misconduct claim is barred.

            3. Certificate of Appealability (“COA”)

      Section 2253 sets forth the standard a movant must satisfy to obtain

appellate review of this court’s disposition of his § 2255 motion to vacate:

      (c)(1) Unless a circuit justice or judge issues a certificate of
      appealability, an appeal may not be taken to the court of appeals
      from -

      (A) the final order in a habeas corpus proceeding which the
      detention complained of arises out of process issued by a State
      court; or

      (B) the final order in a proceeding under section 2255.

      (2) A certificate of appealability may issue under paragraph (1)
      only if the applicant has made a substantial showing of the denial
      of a constitutional right.

      (3) The certificate of appealability under paragraph (1) shall
      indicate which specific issue or issues satisfy the showing
      required by paragraph (2).

28 U.S.C. § 2253(c)(1-3). This standard is met when “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotations omitted). The magistrate judge found that

the movant could not meet that standard, and this court agrees.

                                        9
      Accordingly, the movant is denied a COA. The movant may request a

circuit judge to issue a COA since this court has denied the same. Fed. R.

App. P. 22 (b)(1, 2). “Under the plain language of the rule, an applicant for

the writ gets two bites at the appeal certificate apple: one before the district

judge, and if that one is unsuccessful, he gets a second one before a circuit

judge.” Jones v. United States, 224 F.3d 1251, 1255 (11th Cir. 2000) (quoting

Hunter v. United States, 101 F.3d 1565, 1575 (11th Cir. 1996)).

III. Conclusion

      Based on the foregoing, the movant’s objections [Doc. No. 50] are

OVERRULED, and the magistrate judge’s R&R [Doc. 48], as reviewed herein,

is ADOPTED as the order of the court.

      IT IS ORDERED that the motion to vacate [Doc. 41] is DENIED, and

that a COA is DENIED.

      The clerk is DIRECTED to close the civil action associated with the

filing of the motion to vacate.

      SO ORDERED, this 6th day of April, 2020.



                                            /s/ Charles A. Pannell, Jr.
                                            CHARLES A. PANNELL, JR.
                                            United States District Judge




                                       10
